DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,983,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").
The following the correspondence between the instant application claims and the patent claims: 
Instant Application claims: 
Patent claims:
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 9
Claim 4
Claim 10
Claim 7
Claim 1
Claim 8
Claim 2 and 5
Claim 9
Claim 1
Claim 11
Claim 1


Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,327,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").
The following the correspondence between the instant application claims and the patent claims:
Instant Application claims:
Patent claims:
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 21
Claim 4
Claim 5
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 21
Claim 8
Claims 2 and 4
Claim 9
Claim 1
Claim 10
Claim 10
Claim 11
Claim 1


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2017/0228050).
Regarding claim 1: 
Lin discloses an electronic pen comprising: 
a conductive core body (see Fig. 1, stylus 100); 
a power supply circuit (see Fig. 3, battery module 3); 
a first signal generation circuit which, in operation, receives power from the power supply circuit and generates a first signal (see Fig. 3, paragraphs 34, 42, 45 and 46; circuit module 2 includes a first signal generation circuit when the variable resistor 22 is adjusted to output a first signal strength); 
a second signal generation circuit which, in operation, receives power from the power supply circuit and generates a second signal different from the first signal (see Fig. 3, paragraphs 34, 42, 45 and 46; circuit module 2 includes a second signal generation circuit when the variable resistor 22 is adjusted to output a second signal strength); and 
an operation switch which, in operation, sets an operation mode of the electronic pen to either a first operation mode or a second operation mode (see Fig. 13 and paragraph 56; the operating key 2353 is an operating switch that user can use to select different type of signal strength), 
wherein, while the operation mode of the electronic pen is set to the first operation mode, the conductive core body transmits the first signal generated by the first signal generation circuit (see paragraph 42), and 
wherein, while the operation mode of the electronic pen is set to the second operation mode, the conductive core body transmits the second signal generated by the second signal generation circuit (see paragraph 46).
Regarding claim 2: 
Lin discloses the electronic pen according to claim 1, further comprising: 
a control circuit which, in operation, controls whether the first signal or the second signal is supplied to the conductive core body based on an operation of the operation switch (see Fig. 13 and paragraph 34; the circuit board 21 corresponds to a control circuit that controls the resistance value of the variable resistor 22 to thereby provide different signal strengths to be outputted to different type of touch-control panels).
Regarding claim 9: 
Lin discloses the electronic pen according to claim 1, wherein the first signal is configured to be used by a first type of tablet, and wherein the second signal is configured to be used by a second type of tablet that is different from the first type of tablet (see paragraph 46; “the signal strength outputted from the stylus 100 can be adjusted by controlling the rough adjustment unit 23 or the fine adjustment module 4, so that the stylus 100 can be used with different kinds of touch-control panels 201”). 
Regarding claim 10:
Lin discloses the electronic pen according to claim 9, wherein the first signal is configured to enable the first type of tablet to detect a position indicated by the electronic pen,
and wherein the second signal is configured to enable the second type of tablet to detect the position indicated by the electronic pen (see Fig. 8 and paragraphs 48 and 57).
	Regarding claim 11: 
	Lin discloses the electronic pen according to claim 1, further comprising: 
a mode switching signal generation circuit which, in operation, generates a mode switching signal that causes the first signal generated by the first signal generation circuit to be provided to the conductive core body while the operation mode of the electronic pen is set to the first operation mode, and causes the second signal generated by the second signal generation circuit to be provided to the conductive core body while the operation mode of the electronic pen is set to the second operation mode (see Fig. 13 and paragraph 34; the circuit board 21 corresponds to a mode switching signal generation circuit that controls the resistance value of the variable resistor 22 to thereby provide different signal strengths to be outputted to different type of touch-control panels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundara-Rajan et al. (US 2015/0363012; hereinafter Sundara-Rajan).
Regarding claim 3: 
Lin discloses all the features in claim 1. However, Lin does not disclose the electronic pen, wherein an amplitude of the first signal is different from an amplitude of the second signal, or wherein a frequency of the first signal is different from a frequency of the second signal.
In the same field of endeavor, Sundara-Rajan discloses an electronic pen, wherein an amplitude of the first signal is different from an amplitude of the second signal, or wherein a frequency of the first signal is different from a frequency of the second signal (see paragraph 80-82 and 91-93; “the stylus device 102 may be configured with firmware (or other code) containing a number of various modes of operation/encoding/frequency schemes that correspond to different computing devices”, “the stylus device 102 may be configured with firmware (or other code) containing a number of various frequencies or groups of frequencies”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Lin such that a frequency of the first signal is different than a frequency of the second signal as taught by Sundara-Rajan. One of ordinary skill in the art would have been motivated to do this because the stylus is capable of configuring its operation so that it can communicate and function with a multitude of touch controllers (see Sundara-Rajan, paragraph 26).
Regarding claim 4: 
Lin discloses all the features in claim 1. However, Lin does not disclose the electronic pen, wherein each of the first signal and the second signal is modulated according to transmission information.
In the same field of endeavor, Sundara-Rajan discloses an electronic pen, wherein each of the first signal and the second signal is modulated according to transmission information (see paragraph 53; “the transmitted signals from the transmitter(s) 614 are square wave signals in the range of about 10 kHz to about 250 kHz”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic pen of Lin such that wherein each of the first signal and the second signal is modulated according to transmission information as taught by Sundara-Rajan. One of ordinary skill in the art would have been motivated to do this because each signal can be detected by a specific computing device to further carry out the communication between the stylus and the computing device (see Sundara-Rajan, paragraphs 62-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625